DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 1 and 33 have been considered but are moot because the claims have been amended with new limitations from claims 4, 6, 10 and 11 thus changing the scope of the claims 1 and 33. The arguments are not persuasive with respect to the arguments that Liang in view of Ye do not teach or disclose the limitations, i.e., “switching a service path by which the terminal device accesses the network from the first service path to a second service path according to the network load state, comprises: according to a generated random value and a first network access probability, switching the service path by which the terminal device accesses the network from the first service path to the second service path, wherein the first network access probability is used to indicate a probability that the network on the first service path allows the terminal device to access; wherein the method further comprises: determining the first network access probability according to a service attribute of a current service of the terminal device and a correspondence between service attributes and network access probabilities, wherein the correspondence between service attributes and network access probabilities is preset in the terminal device.”
 	The examiner respectfully disagrees because: 
	Ye teaches “switching a service path by which the terminal device accesses the network from the first service path to a second service path according to the network load state (Ye, the Abstract), comprises: according to a generated random value and a first network access probability (Ye, the Abstract, pp [8]-[9]: user equipment UE currently camps on a first network, receives an indicator, a probability value of the first network within a predetermined range, RAN rule from the first base station, generating a random value within the probability predetermined range), switching the service path by which the terminal device accesses the network from the first service path to the second service path, wherein the first network access probability is used to indicate a probability that the network on the first service path allows the terminal device to access (Ye, the Abstract, pp [8]-[9]: the UE steers traffic from a first network to a second network based on determining if the at least one RAN rule is satisfied and if a first probability condition associated with the first random value and the probability value is fulfilled); wherein the method further comprises: determining the first network access probability according to a service attribute of a current service of the terminal device and a correspondence between service attributes and network access probabilities, wherein the correspondence between service attributes and network access probabilities is preset in the terminal device (Ye, Figure 2, pp [28]-[29]: determining steering based on RAN rules with thresholds, the indicator, the probability value, the update amount and the timer length from the base station, and the RAN rules are associated with parameters used to evaluate the signal quality of the first network which the user equipment is currently camping on, such as RSRP (reference signal receiving power), RSRQ (reference signal receiving quality), CPICH RSCP (common pilot channel received signal code power), CPICH EC/No (common pilot channel energy per chip over the noise), RSSI (received signal strength indicator), RCPI (received channel power indicator), or BSS (basic service set) load, wherein the UE determines and compares these indication values whether or not the indication values are satisfied with set specific values)”. 
	Therefore, the argued limitations were written such that they read upon the cited reference Ye as explained above. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claim(s) 1-3, 5, 12-16 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (Publication No. US 2015/0382269) and further in view of Ye (Publication No. US 2015/0215812).
Regarding claim 1. (Currently Amended) Liang teaches a method for determining a service path (Liang, the Abstract), comprising: 
 	if a terminal device accesses a network by a first service path, obtaining a network load state of the first service path (Liang, Figure 6, pp [101]-[107]); and 
 	according to the network load state, switching a service path by which the terminal device accesses the network from the first service path to a second service path (Liang, Figure 6, pp [101]-[107]).
	Liang does not teach “switching a service path by which the terminal device accesses the network from the first service path to a second service path according to the network load state comprises: according to a generated random value and a first network access probability, switching the service path by which the terminal device accesses the network from the first service path to the second service path, wherein the first network access probability is used to indicate a probability that the network on the first service path allows the terminal device to access; wherein the method further comprises: determining the first network access probability according to a service attribute of a current service of the terminal device and a correspondence between service attributes and network access probabilities, wherein the correspondence between service attributes and network access probabilities is preset in the terminal device.”
	Ye teaches “switching a service path by which the terminal device accesses the network from the first service path to a second service path according to the network load state (Ye, the Abstract), comprises: according to a generated random value and a first network access probability (Ye, the Abstract, pp [8]-[9]: user equipment UE currently camps on a first network, receives an indicator, a probability value of the first network within a predetermined range, RAN rule from the first base station, generating a random value within the probability predetermined range), switching the service path by which the terminal device accesses the network from the first service path to the second service path, wherein the first network access probability is used to indicate a probability that the network on the first service path allows the terminal device to access (Ye, the Abstract, pp [8]-[9]: the UE steers traffic from a first network to a second network based on determining if the at least one RAN rule is satisfied and if a first probability condition associated with the first random value and the probability value is fulfilled); wherein the method further comprises: determining the first network access probability according to a service attribute of a current service of the terminal device and a correspondence between service attributes and network access probabilities, wherein the correspondence between service attributes and network access probabilities is preset in the terminal device (Ye, Figure 2, pp [28]-[29]: determining steering based on RAN rules with thresholds, the indicator, the probability value, the update amount and the timer length from the base station, and the RAN rules are associated with parameters used to evaluate the signal quality of the first network which the user equipment is currently camping on, such as RSRP (reference signal receiving power), RSRQ (reference signal receiving quality), CPICH RSCP (common pilot channel received signal code power), CPICH EC/No (common pilot channel energy per chip over the noise), RSSI (received signal strength indicator), RCPI (received channel power indicator), or BSS (basic service set) load, wherein the UE determines and compares these indication values whether or not the indication values are satisfied with set specific values)”. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Liang by incorporating teachings of Ye, method and system for performing traffic 
 	Regarding claim 33. (Currently Amended) Liang teaches a device for determining a service path (Liang, the Abstract), comprising: 
 	a processor (Liang, pp [69]-[70]); and a memory storing instructions executable by the processor (Liang, pp [69]-[70]);  

 	if a terminal device accesses a network by a first service path, obtain a network load state of the first service path (Liang, Figure 6, pp [101]-[107]); and 
 	according to the network load state, switch a service path by which the terminal device accesses the network from the first service path to a second service path (Liang, Figure 6, pp [101]-[107]).
 	Liang does not teach “switching a service path by which the terminal device accesses the network from the first service path to a second service path according to the network load state comprises: according to a generated random value and a first network access probability, switching the service path by which the terminal device accesses the network from the first service path to the second service path, wherein the first network access probability is used to indicate a probability that the network on the first service path allows the terminal device to access; wherein the method further comprises: determining the first network access probability according to a service attribute of a current service of the terminal device and a correspondence between service attributes and network access probabilities, wherein the correspondence between service attributes and network access probabilities is preset in the terminal device.”
	Ye teaches “switching a service path by which the terminal device accesses the network from the first service path to a second service path according to the network load state (Ye, the Abstract), comprises: according to a generated random value and a first network access probability (Ye, the Abstract, pp [8]-[9]: user equipment UE currently camps on a first network, receives an indicator, a probability value of the first network within a predetermined range, RAN rule from the first base station, generating a random value within the probability predetermined range), switching the service path by which the terminal device accesses the network from the first service path to the second service path, wherein the first network access probability is used to indicate a probability that the network on the first service path allows the terminal device to access (Ye, the Abstract, pp [8]-[9]: the UE steers traffic from a first network to a second network based on determining if the at least one RAN rule is satisfied and if a first probability condition associated with the first random value and the probability value is fulfilled); wherein the method further comprises: determining the first network access probability according to a service attribute of a current service of the terminal device and a correspondence between service attributes and network access probabilities, wherein the correspondence between service attributes and network access probabilities is preset in the terminal device (Ye, Figure 2, pp [28]-[29]: determining steering based on RAN rules with thresholds, the indicator, the probability value, the update amount and the timer length from the base station, and the RAN rules are associated with parameters used to evaluate the signal quality of the first network which the user equipment is currently camping on, such as RSRP (reference signal receiving power), RSRQ (reference signal receiving quality), CPICH RSCP (common pilot channel received signal code power), CPICH EC/No (common pilot channel energy per chip over the noise), RSSI (received signal strength indicator), RCPI (received channel power indicator), or BSS (basic service set) load, wherein the UE determines and compares these indication values whether or not the indication values are satisfied with set specific values)”. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Liang by incorporating teachings of Ye, method and system for performing traffic steering in a wireless network system wherein a user equipment UE steering from a first network to a second network based on 
 	Regarding claim 2. (Original) Liang, as modified by Ye, teaches the method according to claim 1, wherein the first service path is a non-third generation partnership (non-3GPP) access path, and the second service path is a 3GPP access path (Liang, pp [104]-[107]); or, the first service path is a 3GPP access path, and the second service path is a non-3GPP access path (Liang, pp [104]-[107]). 

 	if a network on the first service path is not available, switching the service path by which the terminal device accesses the network from the first service path to the second service path (Liang, pp [39], [110]). 
	 Regarding claim 5. (Currently Amended) Liang, as modified by Ye, teaches the method according to claim 1, wherein switching the service path by which the terminal device accesses the network from the first service path to the second service path according to a generated random value and a first network access probability, comprises: if the random value is greater than the first network access probability, switching the service path by which the terminal device accesses the network from the first service path to the second service path (Ye, the Abstract, pp [8]-[9]).
  	Regarding claim 12. (Currently Amended) Liang, as modified by Ye, teaches the method according to claim 1, wherein the service attribute comprises at least one of an application type, Ye, pp [8]-[9], pp [15]-[17]; and Liang, pp [18]). 
 	Regarding claim 13. (Currently Amended) Liang does not teach the method according to claim 1, wherein the method is performed by the terminal device; wherein obtaining the first network access probability comprises: obtaining the first network access probability by using a core network or an access network on the first service path (Ye, pp [8]-[9], pp [15]-[17]). 
 	Regarding claim 14. (Currently Amended) Liang, as modified by Ye, teaches the method according to claim 1, wherein the method is performed by a service access management node; wherein obtaining the first network access probability comprises: 
 	obtaining the first network access probability by using a core network, an access network on the first service path, or an operation and maintenance (OM) network (Ye, pp [8]-[9], pp [15]-[17]).
 	Regarding claim 15. (Currently Amended) Liang, as modified by Ye, teaches the method according to claim 1, wherein the network access probability comprises an access probability of the access network and/or an access probability of the core network (Ye, pp [8]-[9], pp [15]-[17]). 
(Liang, pp [120]-[121]). 
 	Regarding claim 34. (Original) Liang, as modified by Ye, teaches the device according to claim 33, wherein the first service path is a non-third generation partnership (non-3GPP) access path, and the second service path is a 3GPP access path (Liang, pp [104]-[107]); or, the first service path is a 3GPP access path, and the second service path is a non-3GPP access path (Liang, pp [104]-[107]). 
 	Regarding claim 35. (Previously Presented) Liang, as modified by Ye, teaches the device according to claim 33, wherein the processor is configured to: 
 	if a network on the first service path is not available, switch the service path by which the terminal device accesses the network from the first service path to the second service path (Liang, pp [39], [110]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY C HO/Primary Examiner, Art Unit 2644